DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 12th, 2022. 
With regards to applicant’s arguments regarding consideration must be given to the subject matter as claimed and disagreement with the particular claims the examiner had directed the original Restriction Requirement at; notably the argument of both matters is moot as applicant has amended the claims to associate the claims to one species of the invention (Species I). And while consideration was undertaken, it was determined that the claims did appear to present subject matter mutually exclusive of the other, that would necessitate searching in alternative CPCs for the respective species alongside unique text searching for each species. However, as stated previously, the arguments directed to species I and species II are moot, as applicant has amended the claims to homogenize the subject matter and ensure no mutual exclusivity prevails between the figures and the associate claims. For the purposes of examination, applicant’s election species I is considered to be FINAL but does not have any bearing on the immediate claim set. However, with respect to applicant’s arguments directed to species III and IV, Examiner is not persuaded that species III does not distinguish from species IV in a mutually exclusive manner, and would necessitate examination separately of mechanical jacks in one pursuit (as set forth in the Requirement for Restriction mailed March 18th, 2022), and bypasses in another pursuit (as set forth in the Requirement for Restriction mailed March 18th, 2022). Without a disclaimer by applicant that the bypass and the mechanical jack are equivalent (e.g. to find one is to find the other) there is a burden upon examiner to split the direction of the search for two mutually exclusive species. Therefore, the Restriction Requirement is maintained and made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Diot et al. (U.S. Pub. No. 20140243716); hereafter “Diot”.
Regarding claim 1, Diot discloses (FIGS. 2) a portable medical lift and positioning device (as illustrated in FIG. 2) comprising: a front base (correspondent 1 and 2; FIG. 2) having one or more lift attachment points (about the ends of 15 and the ends of 1/2; FIG. 2); a lift (15; FIG. 2) configured to connect to the front base at the one or more lift attachment points (as illustrated in FIG. 2) and support a cushion (21; FIG. 2), the lift comprising a support component (10 and end joint about right side of 2/1; FIG. 2) and a joint component (22/23; FIG. 2); and a cushion mount formed with one or more cushion connection points (about the end of 22; FIG. 2), wherein the cushion mount is attachable to the lift at the joint component (as illustrated in FIG. 2)
Regarding claim 2, Diot discloses (FIGS. 2) the portable medical lift and positioning device of claim 1, wherein the support component is a mechanical jack (as eminently demonstrated in FIG. 2).
Regarding claim 4, Diot discloses (FIGS. 2 and 9) a portable medical lift and positioning device comprising: a front base (Modified FIG. 9/the rightmost of 1: FIG. 2) having one or more lift attachment points (as illustrated in about ‘lift’ Modified FIG. 9); a lift (Modified FIG. 9) comprising: a lower support member (2; FIG. 2/Modified FIG. 9) attachable to the front base at the one or more lift attachment points and comprising one or more selectively adjustable telescoping components (Modified FIG. 9); a rear base (Modified FIG. 9) disposed a distance from the front base (as illustrated in Modified FIG. 9), having a pivot module (Modified FIG. 9) and coupled to the rear section of the lower support member (as illustrated in Modified FIG. 9); a lever arm (Modified FIG. 9/10; FIG. 2) having a lower portion pivotally connected to the pivot module (As illustrated in Modified FIG. 9) and an upper portion operably connected to a mount joint (as illustrated in Modified FIG. 9, conveyed through FIG. 2 through 22/23); and one or more bracket members (15; FIG. 2) connecting the lever arm to the lower support member; and a cushion mount formed with one or more cushion connection points, wherein the cushion mount is attachable to the lift at the mount joint (as illustrated in FIG. 2 about the end of 22). Where Diot discloses “It is appreciated that certain features of the invention, which are, for clarity, described in the context of separate embodiments, may also be provided in combination in a single embodiment”. Therefore, the features of the different actuators and brackets and similar are combinable into a single embodiment by Diot’s admission.

    PNG
    media_image1.png
    601
    996
    media_image1.png
    Greyscale

Modified FIG. 9
Regarding claim 5, Diot discloses (FIGS. 2 and Modified FIG. 9) the portable medical lift and positioning device of claim 4, wherein a cushion (21; FIG. 2) connects to the cushion mount at the one or more cushion connection points (as illustrated in FIG. 2).
Regarding claim 6, Diot discloses (Modified FIG. 9) the portable medical lift and positioning device of claim 5, wherein the cushion is contoured to receive one or more human body parts (as illustrated eminently in Modified FIG. 9)
Regarding claim 7, Diot discloses (FIG. 2) the portable medical lift and positioning device of claim 4, wherein the cushion connection points are slots formed in the cushion mount. As seemingly demonstrated in FIG. 2, the cushion connection points appear to be circular slots that a rod or protrusion passes through.
Regarding claim 8, Diot discloses (FIG. 2) the portable medical lift and positioning device of claim 4 wherein the cushion includes one or more protruding connectors configured to releasably connect to the cushion mount. As seemingly demonstrated in FIG. 2, the cushion connection points appear to be circular slots that a protruding connector passes therethrough.
Regarding claim 9, Diot discloses (FIG. 2) the portable medical lift and positioning device of claim 8, wherein the protruding connectors are tubular. As previously set forth in claim 8, the cushion connection points appear to be circular slots that a protruding connector passes therethrough and is otherwise tubular in shape.
Regarding claim 10, Diot discloses (FIGS. 2-5 and Modified FIG. 9) the portable medical lift and positioning device of claim 4, wherein the mount joint is adjustable and permits adjustment of the cushion mount (As illustrated between FIGS. 2-5 and Modified FIG. 9).
Regarding claim 13, Diot discloses (Modified FIG. 9) the portable medical lift and positioning device of claim 4, wherein the front base includes a plurality of perforations (Modified FIG. 9)
Regarding claim 15, Diot discloses (Modified FIG. 9) the portable medical lift and positioning device of claim 4, wherein the lower support member is T-shaped (as illustrated in Modified FIG. 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diot in view of Meier et al. (U.S. Pub. No. 20140228185); hereafter “Meier”.
Regarding claim 11, Diot discloses the portable medical lift and positioning device of claim 10.
However, Diot does not disclose wherein the mount joint includes one or more pairs of locking notches defining one or more preset cushion mount positions.
Regardless, Meier teaches (FIGS. 7) a device for bedding wherein there is provides a mount joint (about 710) that includes one or more pairs of locking notches (701) defining one or more present mount positions. Where Meier teaches in [0082] “Once the bottom 704 of the frame 702 is in the required, desired, or prescribed position and angled appropriately, the bottom 704 can be locked in that position by using an appropriate hole of the locking device 701. Thus, the locking device 701 locks the frame 702 in the required, desired, or prescribed angle and position” and in [0089] “a quick release ball lock pin (with or without a ring), a T-handle push button lock pin (with or without a ring), or any other suitable locking device”.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the plurality of locking notches that define one or more present mount positions alongside the quick release ball lock pins as Meier teaches (as illustrated in FIG. 7 and clarified in [0081] and [0089]) into the mount joint of Diot (as illustrated in FIG. 2/ Modified FIG. 9). Where the results would have been predictable as both Diot and Meier are concerned with raising mounts for human bodies and parts thereof for therapeutic or exercising reasons. Where advantageously, as Meier teaches in [0081] “Once the bottom 704 of the frame 702 is in the required, desired, or prescribed position and angled appropriately, the bottom 704 can be locked in that position by using an appropriate hole of the locking device 701. Thus, the locking device 701 locks the frame 702 in the required, desired, or prescribed angle and position”, thereby availing the device to eminently achieve desired preset (prescribed) angles and positions as Meier clarifies. Where further the incorporation of the quick release ball lock pins provides expedient operation of the presets (as stated in paragraph [0089] of Meier).
Regarding claim 12, Diot in view of Meier discloses (Meier: [0089]) the portable medical lift and positioning device of claim 11, wherein a ball lock pin (Meier: [0089]: “ball lock pin”) is used to releasably lock the mount joint in one of the preset cushion mount positions (as set forth in claim 11 previously, the locking device incorporated from Meier incorporates a known ball lock pin therewith).
In the alternate, claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Diot in view of Weissenberg (U.S. Pat. No. 3159371).
Regarding claim 13, Diot discloses the portable medical lift and positioning device of claim 4.
However, while Diot does disclose “The non-slip material may be provided in the form of a single non-slip pad or alternatively may be provided in the form of at least two discrete pads which are spaced apart from each other for example as feet on the device. The non-slip means may have a physical non-slip profile for example having raised ribs” [0102] (wherein the pads are the front bases); Diot does not explicitly disclose wherein the front base includes a plurality of perforations.
Regardless, Wiessenberg explicitly teaches (FIGS. 2) a portable medical lift and positioning device comprises a front base (10/19); wherein the front base includes a plurality of perforations (about 21a; FIG. 2; clarified in Col. 2, lines 44-50: “exercising apparatus 15, whose main parts consist of top or rest plate 16 supported by means of front legs 17, 18 on a base or foot plate 19. Fork- shaped rear legs 20, 21 are -inserted in sleeve-shaped recesses 20a, 21a”).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the front base of Diot with a plurality of perforations (and protrusions therewith). Where the results would have been predictable as both Diot and Wiessenberg are concerned with portable medical lift and positioning devices for bed use. Where advantageously, it is considered that the use of the perforated and solid front base of Wiessenberg would further stabilize Diot with a bigger base, mitigating bigger cantilever forces and thereby stabilizing the occupant better for improved treatment.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Diot in view of Weissenberg (U.S. Pat. No. 3159371) in view of itself.
Regarding claim 14, Diot in view of Weissenberg discloses the portable medical lift and positioning device of claim 13.
However, while Diot in view of Wiessenberg discloses wherein there are protrusion members that engage the perforations (as set forth in claim 13 immediately prior), Diot in view of Weissenberg does not explicitly disclose wherein the protrusion members are explicitly spike shaped members that connect to the perforations to assist in securing the front base to a support surface.
Regarding the above limitation, it would have been an obvious matter of design choice to select the shape of the protrusion of Diot in view of Weissenberg (Weissenberg: FIG. 2/3) to be spike shaped instead of cylinder shaped, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem only stating that the spike members are adapted to secure the base to a support surface, such as a field, the claimed shape does not provide any unexpected result; as cylinders are capable of embedding in a field as well and securing bases to a support surface, and it appears that the invention would perform equally well where the protrusionary member (spike member) is of another shape, such as a cylindrical, conical, or spike shaped.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. Where furthermore, the use of a spike shape in Diot in view of Weissenberg would reduce the precision necessary to engage the protrusions to the perforations therewith, thereby expediting assembly such as in emergency situations.
Claim(s) 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diot in view of Young (U.S. Pat. No. 4185342).
Regarding claim 16, Diot discloses (Modified FIG. 9) a portable medical lift and positioning device comprising: a front base (Modified FIG. 9) having one or more lift attachment points (Modified FIG. 9); a lift (Modified FIG. 9) comprising: a lower support member (Modified FIG. 9) comprising: one or more telescoping components (Modified FIG. 9) with a hollow internal chamber disposed within at least one of the telescoping components (as illustrated in Modified FIG. 9); a front section releasably connected to the front base at the one or more lift attachment points (as illustrated in Modified FIG. 9); and a rear section formed with an opening extending towards the hollow internal chamber (as illustrated in Modified FIG. 9); a rear base (Modified FIG. 9) disposed a distance from the front base, having a pivot module (Modified FIG. 9) and coupled to the rear section of the lower support member (as illustrated in Modified FIG. 9); a lever arm (Modified FIG. 9/10; FIG. 2) having a lower portion pivotally connected to the pivot module and an upper portion operably connected to a mount joint (as illustrated between FIGS. 2 and Modified FIG. 9); and one or more bracket members (15; FIG. 2) connecting a middle section of the lever arm to the front section of the lower support member (as illustrated in FIG. 2); a cushion mount (along 22/23; FIG. 2; Modified FIG. 9) formed with one or more cushion connection points (about the end of 22; FIG. 2) configured to releasably secure a cushion (as illustrated in FIGS. 2 and Modified FIG. 9), wherein the cushion mount is attachable to the lift at the mount joint (As illustrated in FIG. 2 about ends 22); wherein directing the bracket members of the lift from a first position to a second position (as illustrated between FIGS. 2-5 and Modified FIG. 9); and wherein in the first position the lift is collapsed (as illustrated in FIG. 5) and in the second position the lift is expanded (as illustrated in FIG. 2).
However, while Diot does disclose a telescoping part (Modified FIG. 9), Diot does not disclose the hollow chamber having an internal threaded portion; a screw formed with an external threaded portion adapted to engage with the internal threaded portion of the internal chamber; and wherein engaging the screw with the internal hollow channel of the lower support member directs the movement of the pivot module of the rear base relative to the front base, directing the bracket members of the lift from a first position to a second position.
Regardless, Young teaches (FIGS. 1-3) a medical lift and positioning device (As illustrated in FIGS. 1-3), and possessing a hollow portion (correspondent to 48; FIG. 2) having an internal threaded portion (as illustrated in FIG. 2 about 48); a screw (54) formed with an external threaded portion (as illustrated in FIG. 2) adapted to engage with the internal threaded portion of the internal chamber (as illustrated in FIGS. 1-3); and wherein engaging the screw with the internal hollow channel of the lower support member directs the movement of the pivot module of the rear base relative to the front base (as illustrated in FIGS. 1-3), directing the bracket members of the lift from a first position to a second position (as illustrated between FIGS. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the internal threaded chamber to the hollow channel to Diot alongside the screw with the external threaded portion to engage the internal threaded portion. Where the results would have been predictable as both Diot and Young are concerned with patient lift and positioning devices and particularly used in bedding. Where advantageously, the incorporation of the screw and internal threaded channel avails the operation of a leadscrew that is known in the art to avail a high degree of precision alongside preventing immediate backdrive.
Regarding claim 18, Diot in view of Young discloses (Diot: FIGS. 2-5)) the portable lift and positioning device of claim 16, wherein the device is configured to rest on a support surface (as illustrated in FIG. 2) and raise a user from below (as illustrated between FIGS. 2-5).
Regarding claim 19, Diot in view of Young discloses (Diot: FIG. 2) the portable lift and positioning device of claim 16, wherein the cushion (Diot: 21; FIG. 2) connects to the cushion mount (Diot: 22/23; FIG. 2) at the one or more cushion connection points (about the ends of 22; FIG. 2) formed as circular slots in the cushion mount and adapted to receive one or more protruding tubular connectors disposed on the cushion. As seemingly demonstrated in FIG. 2, the cushion connection points appear to be circular slots that a protruding connector passes therethrough; where circular is a recognized tubular shape.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diot in view of Young in further view of Patterson et al. (U.S. Pub. No. 20110302712); hereafter Patterson.
Regarding claim 17, Diot in view of Young discloses the portable lift and positioning device of claim 16.
However, Diot in view of Young does not explicitly disclose wherein a power drill is used to move the lift from the first position to the second position.
Regardless, Patterson teaches (paragraph 0048) a “set of screw jack assemblies for the back or lower leg portions of the lifting frame may be powered manually by a crank, or by engaging a hand-held power (electric) tool 108 into a drive socket located at the ends of the screw jack cross shafts (for either the back or lower leg frame sections) adjacent bridle crossbar 32. The power tool may have any suitable drive head such as a hex-type fitting (Allen wrench) sized to fit snugly in the mating drive socket.” 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have merely substituted the crank operation of Diot in view of Young (Young: as illustrated in FIG. 1-3) with the power tool operation availed and noted as a known equivalent for engaging operating a jack assembly (paragraph 0048). Where the results would have been predictable as both Diot, Young, and Patterson are concerned with patient lifting and positioning devices in a bedding environment, and Patterson particularly notes that operation by a power drill upon a leadscrew configuration would be equivalent in operation with a crank; where Diot in view of Young (particularly Young) uses a hand crank (As illustrated in FIGS. 1-3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning various patient lift and support devices, linkages thereof, actuators thereof, leadscrew design and considerations thereof, modular cushioning assemblies and similar, and support configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/13/2022